Citation Nr: 0300816	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-04 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  



INTRODUCTION

The veteran had active service from June 1974 to June 
1977.  The veteran's claim for service connection for a 
psychiatric disorder was denied by the RO in an unappealed 
rating decision of May 1992 and a decision by the Board of 
Veterans Appeals dated in June 1995 found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disability.  Applications by the veteran to reopen his 
claim for service connection for a psychiatric disorder 
based on new and material evidence were again denied by 
the RO in unappealed rating decisions of May 1996 and 
December 1997.

This matter now comes before the Board on appeal from an 
October 1999 rating decision by the RO that again denied 
the veteran's claim for service connection for a 
psychiatric disorder.  In September 2002 the veteran 
appeared and gave testimony at an RO hearing before the 
undersigned Board member.  A transcript of this hearing is 
of record.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disorder is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1. The appellant's claim for service connection for a 
psychiatric disorder was last denied by the RO in an 
unappealed rating decision of December 1997.  

2. The evidence received since the December 1997 rating 
decision denying service connection for a psychiatric 
disorder is cumulative of evidence previously of record.  



CONCLUSION OF LAW

The additional evidence received since the unappealed 
rating decision of December 1997 that last denied service 
connection for a psychiatric disorder is not new and 
material: the appellant's claim for service connection for 
this disorder is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  The VCAA eliminated 
the well-grounded requirement and modified VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a).  

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  

The VCAA was not in effect when the RO last denied the 
veteran's application to reopen his claim for service 
connection for a psychiatric disorder in October 1999.  
However, after a review of the claims file it is the 
opinion of the Board that no further action by the RO is 
necessary to comply with the VCAA in regard to this 
particular matter.  

The Board notes in this regard that in a statement of the 
case dated in November 1999, the veteran was informed of 
the pertinent evidence needed to substantiate his current 
claim and the pertinent law and regulations governing an 
application to reopen a claim for service connection based 
on new and material evidence.  It is also noted that, in 
September 2002 veteran provided testimony to the 
undersigned Board member that was pertinent to this claim.  
At that time, the veteran was again informed of the type 
of evidence he needed to submit in order to support his 
application to reopen a claim for service connection based 
on new and material evidence.  Thus, the veteran has been 
informed of the evidence needed to substantiate his claim 
and also informed of what evidence he was responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to implement the provisions of the VCAA, the 
Secretary of VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
provisions of this liberalizing law, to include the 
implementing regulations, are "potentially applicable to 
claims pending on the date of the VCAA's enactment."  See 
Holliday v. Principi, 14 Vet. App. 280, 290 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  

The veteran has not reported, and the record does not 
show, that there is outstanding evidence.  Thus there is 
no need to assist in obtaining treatment or other records.  
VA does not have a duty to provide an examination prior to 
the submission of new and material evidence.  See 38 
C.F.R. § 3.159(c)(4)(C)(iii) (2002) (echoing earlier VA 
"fast letters" in providing that there is no duty to 
provide examinations prior to the submission of new and 
material evidence.

Notably, however, provisions related to reopening 
previously denied claims are only applicable to claims 
received on or after August 29, 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Inasmuch as the appellant's request to 
reopen his claims for service connection for a psychiatric 
disorder was made prior to that date, the new regulations 
relative to reopening previously denied and final claims 
are not applicable in regard to this case.  

The evidence that was of record at the time of the 
December 1997 unappealed rating action that denied the 
veteran's application to reopen the claim for service 
connection for a psychiatric disorder may be briefly 
summarized.  

The service medical records revealed that the veteran was 
seen in October 1975 for emotional problems.  It was noted 
that the veteran was emotionally unstable and had the 
potential for psychotic decompensation.  It was indicated 
that the veteran was not psychiatrically disabled.  In 
December 1976 the veteran was seen with complaints of work 
related anxiety.  When seen again the same day, the 
veteran complained that he could not move his legs.  An 
initial assessment of hysterical neurosis, conversion 
reaction was rendered.  Further evaluation indicated 
multiple situational problems existed in the veteran's 
unit and the assessment was first degree malingering with 
perhaps some conversion.  

VA clinical records showed that the veteran was 
hospitalized in December 1988 for the treatment of 
paranoia, depression, sleeping problems, and an inability 
to cope.  At the time of discharge, the diagnosis was 
paranoid schizophrenia.  

Private and VA records reflect outpatient treatment and 
frequent periods of hospitalization for psychiatric 
symptoms variously diagnosed as schizoaffective 
schizophrenia, paranoid schizophrenia, delusional 
disorder, bipolar disorder with manic features, psychotic 
disorder, not otherwise specified, mixed personality 
disorder with paranoid features, and chronic 
undifferentiated schizophrenia.  

The evidence associated with the claims folder subsequent 
to the unappealed December 1997 rating action may be 
briefly summarized.  VA clinical records reflect 
outpatient treatment and periods of hospitalization 
beginning in the 1990s for psychiatric symptoms that 
included depression, paranoia, sleeping difficulties and 
hallucinations variously diagnosed as schizoaffective 
disorder, paranoid schizophrenia, and psychotic disorder, 
not otherwise specified.  

During a September 2002 RO hearing before the undersigned 
Board member, the veteran testified that, despite his 
expressed wishes he was never stationed overseas while he 
was in the service.  He believed that this was an 
indication that he suffered from an acquired psychiatric 
disorder while he was in the armed services.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for 
service connection becomes final, it cannot be 
subsequently reopened unless new and material evidence has 
been presented.  The Board must perform a two-step 
analysis when the veteran seeks to reopen a claim based on 
new and material evidence.  First, the Board must 
determine whether the evidence is "new and material".  
Second, if the Board determines that the veteran has 
produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence, for purposes of this appeal, is defined as 
evidence not previously submitted, cumulative or 
redundant.  Material evidence means evidence that is 
probative of the issue, and which by itself, or along with 
evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a) (2001).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992)

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131  (West 1991 & Supp. 
2002).  Service connection may be granted for disease 
diagnosed after service providing the evidence establishes 
that it was incurred during service.  38 C.F.R. § 3.303(d) 
(2002).  Service connection may be granted for a psychosis 
if manifested to a compensable degree within one year 
subsequent to discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002);38 C.F.R. §§ 3.307, 3.309 (2002).  

The basis for the previous denials of service connection 
for a psychiatric disorder by the RO and the Board, most 
recently in 1997, was essentially, that the evidence did 
not demonstrate that he had an acquired psychiatric 
disorder during service or for many years thereafter, and 
that the veteran's psychosis, first manifested many years 
subsequent to discharge was unrelated to service.  

The clinical evidence and the hearing testimony associated 
with the record subsequent to the December 1997 denial of 
service connection for a psychiatric disability is not new 
because it is cumulative of evidence that was in the 
claims folder at the time of the 1997 rating action.  The 
evidence of record at that time had already demonstrated 
some inservice emotional complaints, but did show and 
treatment for the veteran's variously diagnosed psychosis 
until many years after service.  The previously available 
evidence did not show any relationship between the 
veteran's post service psychiatric disorder and his 
military service.  

The recently submitted evidence and the veteran's hearing 
testimony in September 2002 merely show ongoing treatment 
for a psychosis.  Such evidence was previously considered.  
Since that is the case, the Board concludes that evidence 
received since the 1997 decision is cumulative and not 
new.  Therefore the veteran's application to reopen his 
claim for service connection for a psychiatric disorder 
must again be denied.  


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim for service 
connection for a psychiatric disorder is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

